Per Curiam:
We agree with the learned master that the trust created by the deed of E. M. Love et al., in favor of Edith, daughter of Hammell Minor and Sarah J., his wife, was valid, and that as by that deed there was no power of sale conferred on the trustee, her attempt to sell, by the agreement with the appellant, dated on the 29th of September, 1883, was void and of no effect.
We also agree with the alternative proposition that if the trust be regarded as of no effect and the title remains in Mrs. Sarah J. Minor, yet, nevertheless, the agreement as above stated cannot be regarded as effective for the reason that, she being covert, it ivas not executed in the manner prescribed by the act of assembly.
The decree is affirmed and the appeal is dismissed, at the costs of the appellant.